DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al (PB-PUB US 2016/0358751).
Regarding claim 1, Lee et al disclose a plasma/arc generating system (ABSTRACT & paragraph [0145]). The system comprises
(1) a chamber 1200 including an arc discharge apparatus 1100, wherein 
(i) the arc discharge apparatus comprises an anode 110 and a cathode 120 (i.e. a plasma reactor …, Figures 1 & 13, paragraphs [0065], [0145], & [0154]);
(ii) the anode 110 includes an anode tip 110t, which comprises metal material, such as tungsten or tungsten alloy or stainless steel (i.e. the anode having a working surface…, paragraph [0078]); and 
(iii) the cathode 120 includes a cathode tip 120t, which comprises metal material, such as tungsten or tungsten alloy or stainless steel (i.e. the cathode having a tip…, paragraph [0076]); and
(2) a flow path between an inlet duct connected to a gas supply unit 1300 and an exhaust duct (i.e. a flow path…having an inlet…, and an outlet…, Figure 13, paragraphs [0146], [0148], & [0150]).
The recitation of “for hydrogen sulfide plasma dissociation” is for intended use and not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 Moreover, the limitations of “hydrogen sulfide plasma”, “gaseous hydrogen sulfide…into hydrogen and sulfur”, and “gaseous products…” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 6, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). Moreover, the limitations of “hydrogen sulfide” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 7, Lee teaches that both anode and cathode comprise metal material, such as tungsten or tungsten alloy (paragraphs [0075] & [0078]). It should be noted that “hydrogen sulfide” is material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PB-PUB US 2016/0358751) as applied to claim1 above, and further in view of Lopes Cardozo et al (PG-PUB US 2004/0188019).
Regarding claim 2, Lee teaches that the cathode comprises an alloy of tungsten and thorium (paragraph [0076]), but does not teach the portion/amount of thorium within the alloy. However, Lopes Cardozo et al disclose a plasma/arc generating system (ABSTRACT). Lopes Cardozo teaches that the plasma reactor comprises a plasma/arc generating source 13 which comprises an anode 5 and a cathode 20 having a tip, wherein the cathode is made from an alloy of 2% thorium in tungsten (Figure 1, paragraphs [0020], [0024] – [0025], & [0028]). The teaching of Lopes Cardozo shows that an alloy of 2% thorium in tungsten is an equivalent cathode material for a plasma/arc generating system. Therefore, it would be obvious for one having ordinary skill in the art to utilize a cathode having an alloy of 2% thorium in tungsten.
Regarding claim 3, Lee teaches the cathode comprising an alloy of thorium in tungsten (paragraph [0076]). Lopes Cardozo the cathode comprising an alloy of 2% thorium in tungsten (paragraph [0028]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PB-PUB US 2016/0358751) as applied to claim1 above, and further in view of Nagai et al (PG-PUB US 2019/0247822).
Regarding claim 4, Lee teaches that the cathode comprises an alloy of tungsten and thorium (paragraph [0076]), but does not teach the cathode/electrode having composite material with the claimed portion/amount of low working function compound. However, Nagai et al disclose a plasma/arc generating system (ABSTRACT). Nagai teaches that the plasma reactor 1  for generating arc discharge 16 comprises electrodes 4a and 4b, wherein each electrode is made from a mixture of several % of lanthanum oxide in tungsten or several % of  thorium in tungsten (Figure 1, paragraphs [0032] & [0042]). The teaching of Nagai shows that several % of lanthanum oxide in tungsten is an equivalent cathode/electrode material for a plasma/arc generating system. Therefore, it would be obvious for one having ordinary skill in the art to utilize a cathode having an composite material with several of % lanthanum oxide in tungsten.
Regarding claim 5, Nagai teaches that each electrode is made from a mixture of several % of lanthanum oxide in tungsten (Figure 1, paragraph [0042]).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes Cardozo et al (PG-PUB US 2004/0188019) in view of Nagai et al (PG-PUB US 2019/0247822). 
Regarding claim 1, Lopes Cardozo et al disclose a plasma/arc generating system (ABSTRACT & paragraph [0025]). The system comprises
(1) a housing 1 comprising a plasma/arc generating source 13 which comprises an anode 5 haig a working surface and a cathode 20 having a tip, wherein the cathode is made from an alloy of 2% thorium in tungsten (i.e. a plasma reactor …, & the cathode having a tip…, Figure 1, paragraphs [0020], [0024] – [0025], & [0028]); and
(2) a flow path between an inlet 11 and an outlet 14/15 (i.e. a flow path…having an inlet…, and an outlet…, Figure 1, paragraphs [0021], & [0022]).
Lopes Cardozo teaches the anode 5 having the working surface, but does not disclose the composition of the anode. However, Nagai et al disclose a plasma/arc generating system (ABSTRACT). Nagai teaches that the plasma reactor 1 for generating arc discharge 16 comprises electrodes 4a and 4b, wherein each electrode/anode/cathode is made from a mixture of several % of lanthanum oxide in tungsten or several % of  thorium in tungsten (i.e. an alloy… or a composite material… Figure 1, paragraphs [0032] & [0042]). The teaching of Nagai shows that several % of lanthanum oxide in tungsten or several % of  thorium in tungsten is an equivalent anode/electrode material for a plasma/arc generating system. Therefore, it would be obvious for one having ordinary skill in the art to utilize a cathode having an composite material with several of % lanthanum oxide in tungsten.
The recitation of “for hydrogen sulfide plasma dissociation” is for intended use and not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 Moreover, the limitations of “hydrogen sulfide plasma”, “gaseous hydrogen sulfide…into hydrogen and sulfur”, and “gaseous products…” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 2, Lopes Cardozo teaches that the cathode is made from an alloy of 2% thorium in tungsten (paragraph [0028]).
Regarding claim 3, Lopes Cardozo the cathode comprising an alloy of 2% thorium in tungsten (paragraph [0028]).
Regarding claim 4, Nagai teaches that each electrode is made from a mixture of several % of lanthanum oxide in tungsten (Figure 1, paragraph [0042]).
Regarding claim 5, Nagai teaches that each electrode is made from a mixture of several % of lanthanum oxide in tungsten (Figure 1, paragraph [0042]).
Regarding claim 6, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). Moreover, the limitations of “hydrogen sulfide” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 7, Lopes Cardozo teaches that the cathode is made from an alloy of 2% thorium in tungsten (paragraph [0028]). Nagai teaches that each electrode is made from a mixture of several % of lanthanum oxide in tungsten or several % of  thorium in tungsten (Figure 1, paragraph [0042]). It should be noted that “hydrogen sulfide” is material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
Conclusion
Claims 1-7 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795